THOMAS F. PRISBY, CHAIRMAN CFS Bancorp, Inc. 707 Ridge Road—Munster, Indiana 46321-1678 December 15, 2010 FOR IMMEDIATE RELEASE CONTACT:Thomas F. Prisby, Chairman of the Board and Chief Executive Officer 219-836-2960 CFS BANCORP, INC. DECLARES CASH DIVIDEND MUNSTER, IN – December 15, 2010 - CFS Bancorp, Inc. (NASDAQ:CITZ) announced that the Board of Directors on December 13, 2010 declared a quarterly cash dividend of $0.01 per share payable on January 28, 2011 to stockholders of record on January 7, 2011.This dividend is unchanged from the prior quarter’s dividend. CFS Bancorp, Inc. is the parent of Citizens Financial Bank, a $1.1 billion asset federal savings bank.Citizens Financial Bank is an independent bank focusing its people, products, and services on helping individuals, businesses, and communities be successful.The Bank has 22 full service offices throughout adjoining markets in Chicago’s Southland and Northwest Indiana.The Company’s website can be found at www.citz.com. ###
